 



 

INSPIREMD, INC.

 

2013 LONG-TERM INCENTIVE PLAN

 

The InspireMD, Inc. 2013 Long-Term Incentive Plan (the “Plan”) was adopted by
the Board of Directors of InspireMD, Inc., a Delaware corporation (the
“Company”), effective as of October 25, 2013, subject to approval by the
Company’s stockholders.

 

Article 1

PURPOSE

 

The purpose of the Plan is to attract and retain the services of key Employees,
key Contractors, and Outside Directors of the Company and its Subsidiaries
(together, the “Group”) and to provide such persons with a proprietary interest
in the Company through the granting of Incentive Stock Options, Nonqualified
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Awards, Dividend Equivalent Rights, and Other Awards, whether
granted singly, or in combination, or in tandem, that will:

 

(a)          increase the interest of such persons in the Group’s welfare;

 

(b)          furnish an incentive to such persons to continue their services for
the Company or its Subsidiaries; and

 

(c)          provide a means through which the Group may attract able persons as
Employees, Contractors, and Outside Directors.

 

This Plan is intended serve as an “umbrella” plan for the Company and the entire
Group worldwide. Therefore, if so required, appendices may be added to the Plan
for the various international Subsidiaries in order to accommodate local
regulations that do not correspond to the scope of the Plan, at the discretion
of the Board. Any such appendices that the Company approves for purposes of
using this Plan for an international Subsidiary will not affect the terms of
this Plan for any other country.

 

Attached hereto as Appendix A is the InspireMD, Inc. 2013 Employee Stock
Incentive Plan (the “Israeli Plan”), designated for the purpose of making grants
pursuant to Sections 102 and 3(i) of the Israeli Income Tax Ordinance (New
Version), 1961 to Israeli employees and officers of the Group and any other
service providers or control holders of the Company who are subject to Israeli
Income Tax.

 

With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, such provision or action shall be
deemed null and void ab initio, to the extent permitted by law and deemed
advisable by the Committee.

 

Article 2

DEFINITIONS

 

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

 

 

 

2.1          “Applicable Law” means all legal requirements relating to the
administration of equity incentive plans and the issuance and distribution of
shares of Common Stock, if any, under applicable corporate laws, applicable
securities laws, the rules of any exchange or inter-dealer quotation system upon
which the Company’s securities are listed or quoted, the rules of any foreign
jurisdiction applicable to Incentives granted to residents therein, and any
other applicable law, rule or restriction.

 

2.2          “Award” means the grant of any Incentive Stock Option, Nonqualified
Stock Option, Restricted Stock, SAR, Restricted Stock Units, Performance Award,
Dividend Equivalent Right or Other Award, whether granted singly or in
combination or in tandem (each individually referred to herein as an
“Incentive”).

 

2.3          “Award Agreement” means a written agreement between a Participant
and the Company which sets out the terms of the grant of an Award.

 

2.4          “Award Period” means the period set forth in the Award Agreement
during which one or more Incentives granted under an Award may be exercised.

 

2.5          “Board” means the board of directors of the Company.

 

2.6          “Change in Control” means any of the following, except as otherwise
provided herein: (i) any consolidation, merger or share exchange of the Company
in which the Company is not the continuing or surviving corporation or pursuant
to which shares of the Company’s Common Stock would be converted into cash,
securities or other property, other than a consolidation, merger or share
exchange of the Company in which the holders of the Company’s Common Stock
immediately prior to such transaction have the same proportionate ownership of
Common Stock of the surviving corporation immediately after such transaction;
(ii) any sale, lease, exchange or other transfer (excluding transfer by way of
pledge or hypothecation) in one transaction or a series of related transactions,
of all or substantially all of the assets of the Company; (iii) the stockholders
of the Company approve any plan or proposal for the liquidation or dissolution
of the Company; (iv) the cessation of control (by virtue of their not
constituting a majority of directors) of the Board by the individuals (the
“Continuing Directors”) who (x) at the date of this Plan were directors or (y)
become directors after the date of this Plan and whose election or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3rds) of the directors then in office who were directors at the
date of this Plan or whose election or nomination for election was previously so
approved; (v) the acquisition of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of an aggregate of fifty percent (50%) or
more of the voting power of the Company’s outstanding voting securities by any
person or group (as such term is used in Rule 13d-5 under the Exchange Act) who
beneficially owned less than fifty percent (50%) of the voting power of the
Company’s outstanding voting securities on the date of this Plan; provided,
however, that notwithstanding the foregoing, an acquisition shall not constitute
a Change in Control hereunder if the acquirer is (x) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company and
acting in such capacity, (y) a Subsidiary of the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of voting securities of the Company or (z)
any other person whose acquisition of shares of voting securities is approved in
advance by a majority of the Continuing Directors; or (vi) in a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7.

 

Notwithstanding the foregoing provisions of this Section 2.6, if an Award issued
under the Plan is subject to Section 409A of the Code, then an event shall not
constitute a Change in Control for purposes of such Award under the Plan unless
such event also constitutes a change in the Company’s ownership, its effective
control or the ownership of a substantial portion of its assets within the
meaning of Section 409A of the Code.

 

- 2 -

 

 

2.7           “Code” means the United States Internal Revenue Code of 1986, as
amended.

 

2.8          “Committee” means the committee appointed or designated by the
Board to administer the Plan in accordance with Article 3 of this Plan.

 

2.9          “Common Stock” means the common stock, par value $0.0001 per share,
which the Company is currently authorized to issue or may in the future be
authorized to issue, or any securities into which or for which the common stock
of the Company may be converted or exchanged, as the case may be, pursuant to
the terms of this Plan.

 

2.10          “Company” means InspireMD, Inc., a Delaware corporation, and any
successor entity.

 

2.11          “Contractor” means any natural person, who is not an Employee,
rendering bona fide services to the Company or a Subsidiary, with compensation,
pursuant to a written independent contractor agreement between such person (or
any entity employing such person) and the Company or a Subsidiary, provided that
such services are not rendered in connection with the offer or sale of
securities in a capital raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.

 

2.12          “Corporation” means any entity that (i) is defined as a
corporation under Section 7701 of the Code and (ii) is the Company or is in an
unbroken chain of corporations (other than the Company) beginning with the
Company, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing a majority of the total combined voting
power of all classes of stock in one of the other corporations in the chain. For
purposes of clause (ii) hereof, an entity shall be treated as a “corporation” if
it satisfies the definition of a corporation under Section 7701 of the Code.

 

2.13          “Date of Grant” means the effective date on which an Award is made
to a Participant as set forth in the applicable Award Agreement; provided,
however, that solely for purposes of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder, the Date of Grant of an Award
shall be the date of stockholder approval of the Plan if such date is later than
the effective date of such Award as set forth in the Award Agreement.

 

2.14          “Dividend Equivalent Right” means the right of the holder thereof
to receive credits based on the cash dividends that would have been paid on the
shares of Common Stock specified in the Award if such shares were held by the
Participant to whom the Award is made.

 

2.15          “Employee” means a common law employee (as defined in accordance
with the Regulations and Revenue Rulings then applicable under Section 3401(c)
of the Code) of the Company or any Subsidiary of the Company; provided, however,
in the case of individuals whose employment status, by virtue of their employer
or residence, is not determined under Section 3401(c) of the Code, “Employee”
shall mean an individual treated as an employee for local payroll tax or
employment purposes by the applicable employer under Applicable Law for the
relevant period.

 

2.16          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.

 

2.17          “Executive Officer” means an officer of the Company or a
Subsidiary subject to Section 16 of the Exchange Act or a “covered employee” as
defined in Section 162(m)(3) of the Code.

 

- 3 -

 

 

2.18          “Fair Market Value” means, as of a particular date, (a) if the
shares of Common Stock are listed on any established national securities
exchange, the closing sales price per share of Common Stock on the consolidated
transaction reporting system for the principal securities exchange for the
Common Stock on that date, or, if there shall have been no such sale so reported
on that date, on the last preceding date on which such a sale was so reported;
(b) if the shares of Common Stock are not so listed, but are quoted on an
automated quotation system, the closing sales price per share of Common Stock
reported on the automated quotation system on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported; (c) if the Common Stock is not so listed or quoted,
the mean between the closing bid and asked price on that date, or, if there are
no quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the OTC Bulletin Board operated by
the Financial Industry Regulation Authority, Inc. or the OTC Markets Group Inc.,
formerly known as Pink OTC Markets Inc.; or (d) if none of the above is
applicable, such amount as may be determined by the Committee (acting on the
advice of an Independent Third Party, should the Committee elect in its sole
discretion to utilize an Independent Third Party for this purpose), in good
faith, to be the fair market value per share of Common Stock. The determination
of Fair Market Value shall, where applicable, be in compliance with Section 409A
of the Code.

 

2.19          “Incentive” is defined in Section 2.2 hereof.

 

2.20          “Incentive Stock Option” means an incentive stock option within
the meaning of Section 422 of the Code, granted pursuant to this Plan.

 

2.21          “Independent Third Party” means an individual or entity
independent of the Company having experience in providing investment banking or
similar appraisal or valuation services and with expertise generally in the
valuation of securities or other property for purposes of this Plan. The
Committee may utilize one or more Independent Third Parties.

 

2.22          “Nonqualified Stock Option” means a nonqualified stock option,
granted pursuant to this Plan, which is not an Incentive Stock Option.

 

2.23          “Option Price” means the price which must be paid by a Participant
upon exercise of a Stock Option to purchase a share of Common Stock.

 

2.24          “Other Award” means an Award issued pursuant to Section 6.9
hereof.

 

2.25          “Outside Director” means a director of the Company who is not an
Employee or a Contractor.

 

2.26          “Participant” means an Employee or Contractor of the Company or a
Subsidiary or an Outside Director to whom an Award is granted under this Plan.

 

2.27          “Performance Award” means an Award hereunder of cash, shares of
Common Stock, units or rights based upon, payable in, or otherwise related to,
Common Stock pursuant to Section 6.7 hereof.

 

2.28          “Performance Goal” means any of the goals set forth in Section
6.10 hereof.

 

2.29          “Plan” means this InspireMD, Inc. 2013 Long-Term Incentive Plan,
as amended from time to time.

 

- 4 -

 

 

2.30          “Reporting Participant” means a Participant who is subject to the
reporting requirements of Section 16 of the Exchange Act.

 

2.31          “Restricted Stock” means shares of Common Stock issued or
transferred to a Participant pursuant to Section 6.4 of this Plan which are
subject to restrictions or limitations set forth in this Plan and in the related
Award Agreement.

 

2.32          “Restricted Stock Units” means units awarded to Participants
pursuant to Section 6.6 hereof, which are convertible into Common Stock at such
time as such units are no longer subject to restrictions as established by the
Committee.

 

2.33          “Retirement” means any Termination of Service solely due to
retirement upon or after attainment of age sixty-five (65), or permitted early
retirement as determined by the Committee; provided, however, in the case of
Participants who reside in the European Economic Area, “Retirement” shall mean
any Termination of Service as of a date they are eligible for mandatory
retirement benefits under local law, without regard to age.

 

2.34          “SAR” or “Stock Appreciation Right” means the right to receive an
amount, in cash and/or Common Stock, equal to the excess of the Fair Market
Value of a specified number of shares of Common Stock as of the date the SAR is
exercised (or, as provided in the Award Agreement, converted) over the SAR Price
for such shares.

 

2.35          “SAR Price” means the exercise price or conversion price of each
share of Common Stock covered by a SAR, determined on the Date of Grant of the
SAR.

 

2.36          “Stock Option” means a Nonqualified Stock Option or an Incentive
Stock Option.

 

2.37          “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item (i)
above or any limited partnership listed in item (ii) above. “Subsidiaries” means
more than one of any such corporations, limited partnerships, partnerships or
limited liability companies.

 

2.38          “Termination of Service” occurs when a Participant who is (i) an
Employee of the Company or any Subsidiary ceases to serve as an Employee of the
Company and its Subsidiaries, for any reason; (ii) an Outside Director of the
Company or a Subsidiary ceases to serve as a director of the Company and its
Subsidiaries for any reason; or (iii) a Contractor of the Company or a
Subsidiary ceases to serve as a Contractor of the Company and its Subsidiaries
for any reason. Except as may be necessary or desirable to comply with
applicable federal or state law, a “Termination of Service” shall not be deemed
to have occurred when a Participant who is an Employee becomes an Outside
Director or Contractor or vice versa. If, however, a Participant who is an
Employee and who has an Incentive Stock Option ceases to be an Employee but does
not suffer a Termination of Service, and if that Participant does not exercise
the Incentive Stock Option within the time required under Section 422 of the
Code upon ceasing to be an Employee, the Incentive Stock Option shall thereafter
become a Nonqualified Stock Option. Notwithstanding the foregoing provisions of
this Section 2.38, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Termination of Service” for purposes of such Award shall be
the definition of “separation from service” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.

 

- 5 -

 

 

2.39          “Total and Permanent Disability” means a Participant is qualified
for long-term disability benefits under the Company’s or Subsidiary’s disability
plan or insurance policy; or, if no such plan or policy is then in existence or
if the Participant is not eligible to participate in such plan or policy, that
the Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee; provided that, with respect to any Incentive
Stock Option, Total and Permanent Disability shall have the meaning given it
under the rules governing Incentive Stock Options under the Code.
Notwithstanding the foregoing provisions of this Section 2.39, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Total and Permanent
Disability” for purposes of such Award shall be the definition of “disability”
provided for under Section 409A of the Code and the regulations or other
guidance issued thereunder.

 

Article 3

ADMINISTRATION

 

3.1          General Administration; Establishment of Committee. Subject to the
terms of this Article 3, the Plan shall be administered by the Board or such
committee of the Board as is designated by the Board to administer the Plan (the
“Committee”). The Committee shall consist of not fewer than two persons. Any
member of the Committee may be removed at any time, with or without cause, by
resolution of the Board. Any vacancy occurring in the membership of the
Committee may be filled by appointment by the Board. At any time there is no
Committee to administer the Plan, any references in this Plan to the Committee
shall be deemed to refer to the Board.

 

Membership on the Committee shall be limited to those members of the Board who
are “outside directors” under Section 162(m) of the Code and “non-employee
directors” as defined in Rule 16b-3 promulgated under the Exchange Act. The
Committee shall select one of its members to act as its Chairman. A majority of
the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.

 

3.2          Designation of Participants and Awards.

 

(a)          The Committee or the Board shall determine and designate from time
to time the eligible persons to whom Awards will be granted and shall set forth
in each related Award Agreement, where applicable, the Award Period, the Date of
Grant, and such other terms, provisions, limitations, and performance
requirements, as are approved by the Committee, but not inconsistent with the
Plan. The Committee shall determine whether an Award shall include one type of
Incentive or two or more Incentives granted in combination or two or more
Incentives granted in tandem (that is, a joint grant where exercise of one
Incentive results in cancellation of all or a portion of the other Incentive).
Although the members of the Committee shall be eligible to receive Awards, all
decisions with respect to any Award, and the terms and conditions thereof, to be
granted under the Plan to any member of the Committee shall be made solely and
exclusively by the other members of the Committee, or if such member is the only
member of the Committee, by the Board.

 

- 6 -

 

 

(b)          Notwithstanding Section 3.2(a), to the extent permitted by
Applicable Law, the Board may, in its discretion and by a resolution adopted by
the Board, authorize one or more officers of the Company (an “Authorized
Officer”) to (i) designate one or more Employees as eligible persons to whom
Awards will be granted under the Plan, and (ii) determine the number of shares
of Common Stock that will be subject to such Awards; provided, however, that the
resolution of the Board granting such authority shall (x) specify the total
number of shares of Common Stock that may be made subject to the Awards, (y) set
forth the price or prices (or a formula by which such price or prices may be
determined) to be paid for the purchase of the Common Stock subject to such
Awards, and (z) not authorize an officer to designate himself as a recipient of
any Award.

 

3.3          Authority of the Committee. The Committee, in its discretion, shall
(i) interpret the Plan and Award Agreements, (ii) prescribe, amend, and rescind
any rules and regulations and sub-plans (including sub-plans for Awards made to
Participants who are not resident in the United States), as necessary or
appropriate for the administration of the Plan, (iii) establish performance
goals for an Award and certify the extent of their achievement, and (iv) make
such other determinations or certifications and take such other action as it
deems necessary or advisable in the administration of the Plan. Any
interpretation, determination, or other action made or taken by the Committee
shall be final, binding, and conclusive on all interested parties. The
Committee’s discretion set forth herein shall not be limited by any provision of
the Plan, including any provision which by its terms is applicable
notwithstanding any other provision of the Plan to the contrary.

 

The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan. Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.

 

With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the Exchange Act, Section 422 of the Code, Section
162(m) of the Code, the rules of any exchange or inter-dealer quotation system
upon which the Company’s securities are listed or quoted, or any other
Applicable Law, to the extent that any such restrictions are no longer required
by Applicable Law, the Committee shall have the sole discretion and authority to
grant Awards that are not subject to such mandated restrictions and/or to waive
any such mandated restrictions with respect to outstanding Awards.

 

Article 4

ELIGIBILITY

 

Any Employee (including an Employee who is also a director or an officer),
Contractor or Outside Director of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided that
only Employees of a Corporation shall be eligible to receive Incentive Stock
Options. The Committee, upon its own action, may grant, but shall not be
required to grant, an Award to any Employee, Contractor or Outside Director.
Awards may be granted by the Committee at any time and from time to time to new
Participants, or to then Participants, or to a greater or lesser number of
Participants, and may include or exclude previous Participants, as the Committee
shall determine. Except as required by this Plan, Awards need not contain
similar provisions. The Committee’s determinations under the Plan (including
without limitation determinations of which Employees, Contractors or Outside
Directors, if any, are to receive Awards, the form, amount and timing of such
Awards, the terms and provisions of such Awards and the agreements evidencing
same) need not be uniform and may be made by it selectively among Participants
who receive, or are eligible to receive, Awards under the Plan.

 

- 7 -

 

 

Article 5

SHARES SUBJECT TO PLAN

 

5.1          Number Available for Awards. Subject to adjustment as provided in
Articles 11 and 12, the maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is five million (5,000,000)
shares, of which one hundred percent (100%) may be delivered pursuant to
Incentive Stock Options. Subject to adjustment pursuant to Articles 11 and 12,
the maximum number of shares of Common Stock with respect to which Stock Options
or SARs may be granted to an Executive Officer during any calendar year is one
million (1,000,000) shares of Common Stock. Shares to be issued may be made
available from authorized but unissued Common Stock, Common Stock held by the
Company in its treasury, or Common Stock purchased by the Company on the open
market or otherwise. During the term of this Plan, the Company will at all times
reserve and keep available the number of shares of Common Stock that shall be
sufficient to satisfy the requirements of this Plan.

 

5.2          Reuse of Shares. To the extent that any Award under this Plan shall
be forfeited, shall expire or be canceled, in whole or in part, then the number
of shares of Common Stock covered by the Award or stock option so forfeited,
expired or canceled may again be awarded pursuant to the provisions of this
Plan. In the event that previously acquired shares of Common Stock are delivered
to the Company in full or partial payment of the exercise price for the exercise
of a Stock Option granted under this Plan, the number of shares of Common Stock
available for future Awards under this Plan shall be reduced only by the net
number of shares of Common Stock issued upon the exercise of the Stock Option.
Awards that may be satisfied either by the issuance of shares of Common Stock or
by cash or other consideration shall be counted against the maximum number of
shares of Common Stock that may be issued under this Plan only during the period
that the Award is outstanding or to the extent the Award is ultimately satisfied
by the issuance of shares of Common Stock. Awards will not reduce the number of
shares of Common Stock that may be issued pursuant to this Plan if the
settlement of the Award will not require the issuance of shares of Common Stock,
as, for example, a SAR that can be satisfied only by the payment of cash.
Notwithstanding any provisions of the Plan to the contrary, only shares
forfeited back to the Company, shares canceled on account of termination,
expiration or lapse of an Award, shares surrendered in payment of the exercise
price of an option or shares withheld for payment of applicable employment taxes
and/or withholding obligations resulting from the exercise of an option shall
again be available for grant of Incentive Stock Options under the Plan, but
shall not increase the maximum number of shares described in Section 5.1 above
as the maximum number of shares of Common Stock that may be delivered pursuant
to Incentive Stock Options.

 

- 8 -

 

 

Article 6

GRANT OF AWARDS

 

6.1          In General.

 

(a)          The grant of an Award shall be authorized by the Committee and
shall be evidenced by an Award Agreement setting forth the Incentive or
Incentives being granted, the total number of shares of Common Stock subject to
the Incentive(s), the Option Price (if applicable), the Award Period, the Date
of Grant, and such other terms, provisions, limitations, and performance
objectives, as are approved by the Committee, but (i) not inconsistent with the
Plan, (ii) to the extent an Award issued under the Plan is subject to Section
409A of the Code, in compliance with the applicable requirements of Section 409A
of the Code and the regulations or other guidance issued thereunder, and (iii)
to the extent the Committee determines that an Award shall comply with the
requirements of Section 162(m) of the Code, in compliance with the applicable
requirements of Section 162(m) of the Code and the regulations and other
guidance issued thereunder. The Company shall execute an Award Agreement with a
Participant after the Committee approves the issuance of an Award. Any Award
granted pursuant to this Plan must be granted within ten (10) years of the date
of adoption of this Plan by the Board. The Plan shall be submitted to the
Company’s stockholders for approval; however, the Committee may grant Awards
under the Plan prior to the time of stockholder approval. Any such Award granted
prior to such stockholder approval shall be made subject to such stockholder
approval. The grant of an Award to a Participant shall not be deemed either to
entitle the Participant to, or to disqualify the Participant from, receipt of
any other Award under the Plan.

 

(b)          If the Committee establishes a purchase price for an Award, the
Participant must accept such Award within a period of thirty (30) days (or such
shorter period as the Committee may specify) after the Date of Grant by
executing the applicable Award Agreement and paying such purchase price.

 

(c)          Any Award under this Plan that is settled in whole or in part in
cash on a deferred basis may provide for interest equivalents to be credited
with respect to such cash payment. Interest equivalents may be compounded and
shall be paid upon such terms and conditions as may be specified by the grant.

 

6.2          Option Price. The Option Price for any share of Common Stock which
may be purchased under a Nonqualified Stock Option for any share of Common Stock
may be equal to or greater than the Fair Market Value of the share on the Date
of Grant. The Option Price for any share of Common Stock which may be purchased
under an Incentive Stock Option must be at least equal to the Fair Market Value
of the share on the Date of Grant; if an Incentive Stock Option is granted to an
Employee who owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company (or any parent or Subsidiary), the
Option Price shall be at least one hundred ten percent (110%) of the Fair Market
Value of the Common Stock on the Date of Grant.

 

6.3          Maximum ISO Grants. The Committee may not grant Incentive Stock
Options under the Plan to any Employee which would permit the aggregate Fair
Market Value (determined on the Date of Grant) of the Common Stock with respect
to which Incentive Stock Options (under this and any other plan of the Company
and its Subsidiaries) are exercisable for the first time by such Employee during
any calendar year to exceed $100,000. To the extent any Stock Option granted
under this Plan which is designated as an Incentive Stock Option exceeds this
limit or otherwise fails to qualify as an Incentive Stock Option, such Stock
Option (or any such portion thereof) shall be a Nonqualified Stock Option. In
such case, the Committee shall designate which stock will be treated as
Incentive Stock Option stock by causing the issuance of a separate stock
certificate and identifying such stock as Incentive Stock Option stock on the
Company’s stock transfer records.

 

- 9 -

 

 

6.4          Restricted Stock. If Restricted Stock is granted to or received by
a Participant under an Award (including a Stock Option), the Committee shall set
forth in the related Award Agreement: (i) the number of shares of Common Stock
awarded, (ii) the price, if any, to be paid by the Participant for such
Restricted Stock and the method of payment of the price, (iii) the time or times
within which such Award may be subject to forfeiture, (iv) specified Performance
Goals of the Company, a Subsidiary, any division thereof or any group of
Employees of the Company, or other criteria, which the Committee determines must
be met in order to remove any restrictions (including vesting) on such Award,
and (v) all other terms, limitations, restrictions, and conditions of the
Restricted Stock, which shall be consistent with this Plan, to the extent
applicable and in the event the Committee determines that an Award shall comply
with the requirements of Section 162(m) of the Code, in compliance with the
requirements of Section 162(m) of the Code and the regulations and other
guidance issued thereunder and, to the extent Restricted Stock granted under the
Plan is subject to Section 409A of the Code, in compliance with the applicable
requirements of Section 409A of the Code and the regulations or other guidance
issued thereunder. The provisions of Restricted Stock need not be the same with
respect to each Participant.

 

(a)          Legend on Shares. The Company shall electronically register the
Restricted Stock awarded to a Participant in the name of such Participant, which
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, substantially as provided in
Section 15.10 of the Plan. No stock certificate or certificates shall be issued
with respect to such shares of Common Stock, unless, following the expiration of
the Restriction Period (as defined in Section 6.4(b)(i)(a)(i)) without
forfeiture in respect of such shares of Common Stock, the Participant requests
delivery of the certificate or certificates by submitting a written request to
the Committee (or such party designated by the Company) requesting delivery of
the certificates. The Company shall deliver the certificates requested by the
Participant to the Participant as soon as administratively practicable following
the Company’s receipt of such request.

 

(b)          Restrictions and Conditions. Shares of Restricted Stock shall be
subject to the following restrictions and conditions:

 

(i)          Subject to the other provisions of this Plan and the terms of the
particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant or the date of exercise of an Award
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge or assign shares of Restricted Stock. Except for these
limitations, the Committee may in its sole discretion, remove any or all of the
restrictions on such Restricted Stock whenever it may determine that, by reason
of changes in Applicable Laws or other changes in circumstances arising after
the date of the Award, such action is appropriate.

 

(ii)          Except as provided in sub-paragraph (i) above or in the applicable
Award Agreement, the Participant shall have, with respect to his or her
Restricted Stock, all of the rights of a stockholder of the Company, including
the right to vote the shares, and the right to receive any dividends thereon.
Certificates for shares of Common Stock free of restriction under this Plan
shall be delivered to the Participant promptly after, and only after, the
Restriction Period shall expire without forfeiture in respect of such shares of
Common Stock or after any other restrictions imposed on such shares of Common
Stock by the applicable Award Agreement or other agreement have expired.
Certificates for the shares of Common Stock forfeited under the provisions of
the Plan and the applicable Award Agreement shall be promptly returned to the
Company by the forfeiting Participant. Each Award Agreement shall require that
each Participant, in connection with the issuance of a certificate for
Restricted Stock, shall endorse such certificate in blank or execute a stock
power in form satisfactory to the Company in blank and deliver such certificate
and executed stock power to the Company.

 

(iii)          The Restriction Period of Restricted Stock shall commence on the
Date of Grant or the date of exercise of an Award, as specified in the Award
Agreement, and, subject to Article 12 of the Plan, unless otherwise established
by the Committee in the Award Agreement setting forth the terms of the
Restricted Stock, shall expire upon satisfaction of the conditions set forth in
the Award Agreement; such conditions may provide for vesting based on such
Performance Goals, as may be determined by the Committee in its sole discretion.

 

- 10 -

 

 

(iv)          Except as otherwise provided in the particular Award Agreement,
upon Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock shall be forfeited by the Participant. In
the event a Participant has paid any consideration to the Company for such
forfeited Restricted Stock, the Committee shall specify in the Award Agreement
that either (i) the Company shall be obligated to, or (ii) the Company may, in
its sole discretion, elect to, pay to the Participant, as soon as practicable
after the event causing forfeiture, in cash, an amount equal to the lesser of
the total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select. Upon any
forfeiture, all rights of a Participant with respect to the forfeited shares of
the Restricted Stock shall cease and terminate, without any further obligation
on the part of the Company.

 

6.5          SARs. The Committee may grant SARs to any Participant, either as a
separate Award or in connection with a Stock Option. SARs shall be subject to
such terms and conditions as the Committee shall impose, provided that such
terms and conditions are (i) not inconsistent with the Plan, (ii) to the extent
a SAR issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder, and (iii) to the extent the
Committee determines that a SAR shall comply with the requirements of Section
162(m) of the Code, in compliance with the applicable requirements of Section
162(m) and the regulations and other guidance issued thereunder. The grant of
the SAR may provide that the holder may be paid for the value of the SAR either
in cash or in shares of Common Stock, or a combination thereof. In the event of
the exercise of a SAR payable in shares of Common Stock, the holder of the SAR
shall receive that number of whole shares of Common Stock having an aggregate
Fair Market Value on the date of exercise equal to the value obtained by
multiplying (i) the difference between the Fair Market Value of a share of
Common Stock on the date of exercise over the SAR Price as set forth in such SAR
(or other value specified in the agreement granting the SAR), by (ii) the number
of shares of Common Stock as to which the SAR is exercised, with a cash
settlement to be made for any fractional shares of Common Stock. The SAR Price
for any share of Common Stock subject to a SAR may be equal to or greater than
the Fair Market Value of the share on the Date of Grant. The Committee, in its
sole discretion, may place a ceiling on the amount payable upon exercise of a
SAR, but any such limitation shall be specified at the time that the SAR is
granted.

 

6.6          Restricted Stock Units. Restricted Stock Units may be awarded or
sold to any Participant under such terms and conditions as shall be established
by the Committee, provided, however, that such terms and conditions are (i) not
inconsistent with the Plan, (ii) to the extent a Restricted Stock Unit issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder, and (iii) to the extent the Committee determines
that a Restricted Stock Unit award shall comply with the requirements of Section
162(m) of the Code, in compliance with the applicable requirements of Section
162(m) and the regulations and other guidance issued thereunder. Restricted
Stock Units shall be subject to such restrictions as the Committee determines,
including, without limitation, (a) a prohibition against sale, assignment,
transfer, pledge, hypothecation or other encumbrance for a specified period; or
(b) a requirement that the holder forfeit (or in the case of shares of Common
Stock or units sold to the Participant, resell to the Company at cost) such
shares or units in the event of Termination of Service during the period of
restriction.

 

- 11 -

 

 

6.7          Performance Awards.          

 

(a)          The Committee may grant Performance Awards to one or more
Participants. The terms and conditions of Performance Awards shall be specified
at the time of the grant and may include provisions establishing the performance
period, the Performance Goals to be achieved during a performance period, and
the maximum or minimum settlement values, provided that such terms and
conditions are (i) not inconsistent with the Plan and (ii) to the extent a
Performance Award issued under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder. If the Performance Award is
to be in shares of Common Stock, the Performance Awards may provide for the
issuance of the shares of Common Stock at the time of the grant of the
Performance Award or at the time of the certification by the Committee that the
Performance Goals for the performance period have been met; provided, however,
if shares of Common Stock are issued at the time of the grant of the Performance
Award and if, at the end of the performance period, the Performance Goals are
not certified by the Committee to have been fully satisfied, then,
notwithstanding any other provisions of this Plan to the contrary, the Common
Stock shall be forfeited in accordance with the terms of the grant to the extent
the Committee determines that the Performance Goals were not met. The forfeiture
of shares of Common Stock issued at the time of the grant of the Performance
Award due to failure to achieve the established Performance Goals shall be
separate from and in addition to any other restrictions provided for in this
Plan that may be applicable to such shares of Common Stock. Each Performance
Award granted to one or more Participants shall have its own terms and
conditions.

 

To the extent the Committee determines that a Performance Award shall comply
with the requirements of Section 162(m) of the Code and the regulations and
other guidance issued thereunder, and if it is determined to be necessary in
order to satisfy Section 162(m) of the Code, at the time of the grant of a
Performance Award (other than a Stock Option) and to the extent permitted under
Section 162(m) of the Code and the regulations issued thereunder, the Committee
shall provide for the manner in which the Performance Goals shall be reduced to
take into account the negative effect on the achievement of specified levels of
the Performance Goals which may result from enumerated corporate transactions,
extraordinary events, accounting changes and other similar occurrences which
were unanticipated at the time the Performance Goal was initially established.
In no event, however, may the Committee increase the amount earned under such a
Performance Award, unless the reduction in the Performance Goals would reduce or
eliminate the amount to be earned under the Performance Award and the Committee
determines not to make such reduction or elimination.

 

With respect to a Performance Award that is not intended to satisfy the
requirements of Code Section 162(m), if the Committee determines, in its sole
discretion, that the established performance measures or objectives are no
longer suitable because of a change in the Company’s business, operations,
corporate structure, or for other reasons that the Committee deemed
satisfactory, the Committee may modify the performance measures or objectives
and/or the performance period.

 

(b)          Performance Awards may be valued by reference to the Fair Market
Value of a share of Common Stock or according to any formula or method deemed
appropriate by the Committee, in its sole discretion, including, but not limited
to, achievement of Performance Goals or other specific financial, production,
sales or cost performance objectives that the Committee believes to be relevant
to the Company’s business and/or remaining in the employ of the Company or a
Subsidiary for a specified period of time. Performance Awards may be paid in
cash, shares of Common Stock, or other consideration, or any combination
thereof. If payable in shares of Common Stock, the consideration for the
issuance of such shares may be the achievement of the performance objective
established at the time of the grant of the Performance Award. Performance
Awards may be payable in a single payment or in installments and may be payable
at a specified date or dates or upon attaining the performance objective. The
extent to which any applicable performance objective has been achieved shall be
conclusively determined by the Committee.

 

- 12 -

 

 

(c)          Notwithstanding the foregoing, in order to comply with the
requirements of Section 162(m) of the Code, if applicable, no Participant may
receive in any calendar year Performance Awards intended to comply with the
requirements of Section 162(m) of the Code which have an aggregate value of more
than $5,000,000, and if such Performance Awards involve the issuance of shares
of Common Stock, said aggregate value shall be based on the Fair Market Value of
such shares on the time of the grant of the Performance Award. In no event,
however, shall any Performance Awards not intended to comply with the
requirements of Section 162(m) of the Code be issued contingent upon the failure
to attain the Performance Goals applicable to any Performance Awards granted
hereunder that the Committee intends to comply with the requirements of Section
162(m) of the Code.

 

6.8          Dividend Equivalent Rights. The Committee may grant a Dividend
Equivalent Right to any Participant, either as a component of another Award or
as a separate Award. The terms and conditions of the Dividend Equivalent Right
shall be specified by the grant. Dividend equivalents credited to the holder of
a Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Common Stock (which may thereafter accrue
additional dividend equivalents). Any such reinvestment shall be at the Fair
Market Value at the time thereof. Dividend Equivalent Rights may be settled in
cash or shares of Common Stock, or a combination thereof, in a single payment or
in installments. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award.

 

6.9          Other Awards. The Committee may grant to any Participant other
forms of Awards, based upon, payable in, or otherwise related to, in whole or in
part, shares of Common Stock, if the Committee determines that such other form
of Award is consistent with the purpose and restrictions of this Plan. The terms
and conditions of such other form of Award shall be specified by the grant. Such
Other Awards may be granted for no cash consideration, for such minimum
consideration as may be required by Applicable Law, or for such other
consideration as may be specified by the grant.

 

- 13 -

 

 

6.10          Performance Goals. Awards of Restricted Stock, Restricted Stock
Units, Performance Award and Other Awards (whether relating to cash or shares of
Common Stock) under the Plan may be made subject to the attainment of
Performance Goals relating to one or more business criteria which, where
applicable, shall be within the meaning of Section 162(m) of the Code and
consist of one or more or any combination of the following criteria: cash flow;
cost; revenues; sales; ratio of debt to debt plus equity; net borrowing, credit
quality or debt ratings; profit before tax; economic profit; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; gross margin; earnings per share (whether on a pre-tax, after-tax,
operational or other basis); operating earnings; capital expenditures; expenses
or expense levels; economic value added; ratio of operating earnings to capital
spending or any other operating ratios; free cash flow; net profit; net sales;
net asset value per share; the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions;
sales growth; price of the Company’s Common Stock; return on assets, equity or
stockholders’ equity; market share; inventory levels, inventory turn or
shrinkage; or total return to stockholders (“Performance Criteria”). Any
Performance Criteria may be used to measure the performance of the Company as a
whole or any business unit of the Company and may be measured relative to a peer
group or index. Any Performance Criteria may include or exclude (i)
extraordinary, unusual and/or non-recurring items of gain or loss, (ii) gains or
losses on the disposition of a business, (iii) changes in tax or accounting
regulations or laws, (iv) the effect of a merger or acquisition, as identified
in the Company’s quarterly and annual earnings releases, or (v) other similar
occurrences. In all other respects, Performance Criteria shall be calculated in
accordance with the Company’s financial statements, under generally accepted
accounting principles, or under a methodology established by the Committee prior
to the issuance of an Award which is consistently applied and identified in the
audited financial statements, including footnotes, or the Compensation
Discussion and Analysis section of the Company’s annual report. However, to the
extent Section 162(m) of the Code is applicable, the Committee may not in any
event increase the amount of compensation payable to an individual upon the
attainment of a Performance Goal.

 

6.11          Tandem Awards. The Committee may grant two or more Incentives in
one Award in the form of a “tandem Award,” so that the right of the Participant
to exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised. For example, if a Stock Option and a SAR are issued in a
tandem Award, and the Participant exercises the SAR with respect to one hundred
(100) shares of Common Stock, the right of the Participant to exercise the
related Stock Option shall be canceled to the extent of one hundred (100) shares
of Common Stock.

 

Article 7



AWARD PERIOD; VESTING

 

7.1          Award Period. Subject to the other provisions of this Plan, the
Committee may, in its discretion, provide that an Incentive may not be exercised
in whole or in part for any period or periods of time or beyond any date
specified in the Award Agreement. Except as provided in the Award Agreement, an
Incentive may be exercised in whole or in part at any time during its term. The
Award Period for an Incentive shall be reduced or terminated upon Termination of
Service. No Incentive granted under the Plan may be exercised at any time after
the end of its Award Period. No portion of any Incentive may be exercised after
the expiration of ten (10) years from its Date of Grant. However, if an Employee
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than ten percent (10%) of the combined voting power of all
classes of stock of the Company (or any parent or Subsidiary) and an Incentive
Stock Option is granted to such Employee, the term of such Incentive Stock
Option (to the extent required by the Code at the time of grant) shall be no
more than five (5) years from the Date of Grant.

 

7.2          Vesting. The Committee, in its sole discretion, may determine that
an Incentive will be immediately vested in whole or in part, or that all or any
portion may not be vested until a date, or dates, subsequent to its Date of
Grant, or until the occurrence of one or more specified events, subject in any
case to the terms of the Plan. If the Committee imposes conditions upon vesting,
then, subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Incentive may
be vested.

 

Article 8

EXERCISE OR CONVERSION OF INCENTIVE

 

8.1          In General. A vested Incentive may be exercised or converted,
during its Award Period, subject to limitations and restrictions set forth in
the Award Agreement.

 

- 14 -

 

 

8.2          Securities Law and Exchange Restrictions. In no event may an
Incentive be exercised or shares of Common Stock issued pursuant to an Award if
a necessary listing or quotation of the shares of Common Stock on a stock
exchange or inter-dealer quotation system or any registration under state or
federal securities laws required under the circumstances has not been
accomplished.

 

8.3          Exercise of Stock Option.

 

(a)          In General. If a Stock Option is exercisable prior to the time it
is vested, the Common Stock obtained on the exercise of the Stock Option shall
be Restricted Stock which is subject to the applicable provisions of the Plan
and the Award Agreement. If the Committee imposes conditions upon exercise, then
subsequent to the Date of Grant, the Committee may, in its sole discretion,
accelerate the date on which all or any portion of the Stock Option may be
exercised. No Stock Option may be exercised for a fractional share of Common
Stock. The granting of a Stock Option shall impose no obligation upon the
Participant to exercise that Stock Option.

 

(b)          Notice and Payment. Subject to such administrative regulations as
the Committee may from time to time adopt, a Stock Option may be exercised by
the delivery of written notice to the Committee setting forth the number of
shares of Common Stock with respect to which the Stock Option is to be exercised
and the date of exercise thereof (the “Exercise Date”) which shall be at least
three (3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as provided in the Award Agreement, which may provide
for payment in any one or more of the following ways: (a) cash or check, bank
draft, or money order payable to the order of the Company, (b) Common Stock
(including Restricted Stock) owned by the Participant on the Exercise Date,
valued at its Fair Market Value on the Exercise Date, and which the Participant
has not acquired from the Company within six (6) months prior to the Exercise
Date, (c) by delivery (including by FAX) to the Company or its designated agent
of an executed irrevocable option exercise form together with irrevocable
instructions from the Participant to a broker or dealer, reasonably acceptable
to the Company, to sell certain of the shares of Common Stock purchased upon
exercise of the Stock Option or to pledge such shares as collateral for a loan
and promptly deliver to the Company the amount of sale or loan proceeds
necessary to pay such purchase price, and/or (d) in any other form of valid
consideration that is acceptable to the Committee in its sole discretion. In the
event that shares of Restricted Stock are tendered as consideration for the
exercise of a Stock Option, a number of shares of Common Stock issued upon the
exercise of the Stock Option equal to the number of shares of Restricted Stock
used as consideration therefor shall be subject to the same restrictions and
provisions as the Restricted Stock so tendered.

 

- 15 -

 

 

(c)          Issuance of Certificate. Except as otherwise provided in Section
6.4 hereof (with respect to shares of Restricted Stock) or in the applicable
Award Agreement, upon payment of all amounts due from the Participant, the
Company shall cause the Common Stock then being purchased to be registered in
the Participant’s name (or the person exercising the Participant’s Stock Option
in the event of his or her death), but shall not issue certificates for the
Common Stock unless the Participant or such other person requests delivery of
the certificates for the Common Stock, in writing in accordance with the
procedures established by the Committee. The Company shall deliver certificates
to the Participant (or the person exercising the Participant’s Stock Option in
the event of his or her death) as soon as administratively practicable following
the Company’s receipt of a written request from the Participant or such other
person for delivery of the certificates. Notwithstanding the forgoing, if the
Participant has exercised an Incentive Stock Option, the Company may at its
option retain physical possession of the certificate evidencing the shares
acquired upon exercise until the expiration of the holding periods described in
Section 422(a)(1) of the Code. Any obligation of the Company to deliver shares
of Common Stock shall, however, be subject to the condition that, if at any time
the Committee shall determine in its discretion that the listing, registration,
or qualification of the Stock Option or the Common Stock upon any securities
exchange or inter-dealer quotation system or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the Stock Option or the issuance or
purchase of shares of Common Stock thereunder, the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee.

 

(d)          Failure to Pay. Except as may otherwise be provided in an Award
Agreement, if the Participant fails to pay for any of the Common Stock specified
in such notice or fails to accept delivery thereof, that portion of the
Participant’s Stock Option and right to purchase such Common Stock may be
forfeited by the Participant.

 

8.4          SARs. Subject to the conditions of this Section 8.4 and such
administrative regulations as the Committee may from time to time adopt, a SAR
may be exercised by the delivery (including by FAX) of written notice to the
Committee setting forth the number of shares of Common Stock with respect to
which the SAR is to be exercised and the date of exercise thereof (the “Exercise
Date”) which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. Subject to the terms of the
Award Agreement and only if permissible under Section 409A of the Code and the
regulations or other guidance issued thereunder (or, if not so permissible, at
such time as permitted by Section 409A of the Code and the regulations or other
guidance issued thereunder), the Participant shall receive from the Company in
exchange therefor in the discretion of the Committee, and subject to the terms
of the Award Agreement:

 

(a)          cash in an amount equal to the excess (if any) of the Fair Market
Value (as of the Exercise Date, or if provided in the Award Agreement,
conversion, of the SAR) per share of Common Stock over the SAR Price per share
specified in such SAR, multiplied by the total number of shares of Common Stock
of the SAR being surrendered;

 

(b)          that number of shares of Common Stock having an aggregate Fair
Market Value (as of the Exercise Date, or if provided in the Award Agreement,
conversion, of the SAR) equal to the amount of cash otherwise payable to the
Participant, with a cash settlement to be made for any fractional share
interests; or

 

(c)          the Company may settle such obligation in part with shares of
Common Stock and in part with cash.

 

The distribution of any cash or Common Stock pursuant to the foregoing sentence
shall be made at such time as set forth in the Award Agreement.

 

8.5          Disqualifying Disposition of Incentive Stock Option. If shares of
Common Stock acquired upon exercise of an Incentive Stock Option are disposed of
by a Participant prior to the expiration of either two (2) years from the Date
of Grant of such Stock Option or one (1) year from the transfer of shares of
Common Stock to the Participant pursuant to the exercise of such Stock Option,
or in any other disqualifying disposition within the meaning of Section 422 of
the Code, such Participant shall notify the Company in writing of the date and
terms of such disposition. A disqualifying disposition by a Participant shall
not affect the status of any other Stock Option granted under the Plan as an
Incentive Stock Option within the meaning of Section 422 of the Code.

 

- 16 -

 

 

Article 9

AMENDMENT OR DISCONTINUANCE

 

Subject to the limitations set forth in this Article 9, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which stockholder approval is required either (i)
by any securities exchange or inter-dealer quotation system on which the Common
Stock is listed or traded or (ii) in order for the Plan and Incentives awarded
under the Plan to continue to comply with Sections 162(m), 421, and 422 of the
Code, including any successors to such Sections, or other Applicable Law, shall
be effective unless such amendment shall be approved by the requisite vote of
the stockholders of the Company entitled to vote thereon. Any such amendment
shall, to the extent deemed necessary or advisable by the Committee, be
applicable to any outstanding Incentives theretofore granted under the Plan,
notwithstanding any contrary provisions contained in any Award Agreement. In the
event of any such amendment to the Plan, the holder of any Incentive outstanding
under the Plan shall, upon request of the Committee and as a condition to the
exercisability thereof, execute a conforming amendment in the form prescribed by
the Committee to any Award Agreement relating thereto. Notwithstanding anything
contained in this Plan to the contrary, unless required by law, no action
contemplated or permitted by this Article 9 shall adversely affect any rights of
Participants or obligations of the Company to Participants with respect to any
Incentive theretofore granted under the Plan without the consent of the affected
Participant.

 

Article 10

TERM

 

The Plan shall be effective from the date that this Plan is adopted by the
Board. Unless sooner terminated by action of the Board, the Plan will terminate
on October 25, 2023, but Incentives granted before that date will continue to be
effective in accordance with their terms and conditions.

 

Article 11

CAPITAL ADJUSTMENTS

 

In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Stock (or other securities or property) specified as the annual
per-participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited shares of Common Stock in accordance with Section 6.4, and (vi) the
number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan, to the end that the same
proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole number.
Notwithstanding the foregoing, no such adjustment shall be made or authorized to
the extent that such adjustment would cause the Plan or any Stock Option to
violate Section 422 of the Code or Section 409A of the Code. Such adjustments
shall be made in accordance with the rules of any securities exchange, stock
market, or stock quotation system to which the Company is subject.

 

- 17 -

 

 

Upon the occurrence of any such adjustment, the Company shall provide notice to
each affected Participant of its computation of such adjustment which shall be
conclusive and shall be binding upon each such Participant.

 

Article 12

RECAPITALIZATION, MERGER AND CONSOLIDATION

 

12.1          No Effect on Company’s Authority. The existence of this Plan and
Incentives granted hereunder shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any Change in Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

12.2          Conversion of Incentives Where Company Survives. Subject to any
required action by the stockholders and except as otherwise provided by Section
12.4 hereof or as may be required to comply with Section 409A of the Code and
the regulations or other guidance issued thereunder, if the Company shall be the
surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.

 

12.3          Exchange or Cancellation of Incentives Where Company Does Not
Survive. Except as otherwise provided by Section 12.4 hereof or as may be
required to comply with Section 409A of the Code and the regulations or other
guidance issued thereunder, in the event of any merger, consolidation or share
exchange pursuant to which the Company is not the surviving or resulting
corporation, there shall be substituted for each share of Common Stock subject
to the unexercised portions of outstanding Incentives, that number of shares of
each class of stock or other securities or that amount of cash, property, or
assets of the surviving, resulting or consolidated company which were
distributed or distributable to the stockholders of the Company in respect to
each share of Common Stock held by them, such outstanding Incentives to be
thereafter exercisable for such stock, securities, cash, or property in
accordance with their terms.

 

12.4          Cancellation of Incentives. Notwithstanding the provisions of
Sections 12.2 and 12.3 hereof, and except as may be required to comply with
Section 409A of the Code and the regulations or other guidance issued
thereunder, all Incentives granted hereunder may be canceled by the Company, in
its sole discretion, as of the effective date of any Change in Control, merger,
consolidation or share exchange, or any issuance of bonds, debentures, preferred
or preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or of
any proposed sale of all or substantially all of the assets of the Company, or
of any dissolution or liquidation of the Company, by either:

 

- 18 -

 

 

(a)          giving notice to each holder thereof or his personal representative
of its intention to cancel those Incentives for which the issuance of shares of
Common Stock involved payment by the Participant for such shares, and permitting
the purchase during the thirty (30) day period next preceding such effective
date of any or all of the shares of Common Stock subject to such outstanding
Incentives, including in the Board’s discretion some or all of the shares as to
which such Incentives would not otherwise be vested and exercisable; or

 

(b)          in the case of Incentives that are either (i) settled only in
shares of Common Stock, or (ii) at the election of the Participant, settled in
shares of Common Stock, paying the holder thereof an amount equal to a
reasonable estimate of the difference between the net amount per share payable
in such transaction or as a result of such transaction, and the price per share
of such Incentive to be paid by the Participant (hereinafter the “Spread”),
multiplied by the number of shares subject to the Incentive. In cases where the
shares constitute, or would after exercise, constitute Restricted Stock, the
Company, in its discretion, may include some or all of those shares in the
calculation of the amount payable hereunder. In estimating the Spread,
appropriate adjustments to give effect to the existence of the Incentives shall
be made, such as deeming the Incentives to have been exercised, with the Company
receiving the exercise price payable thereunder, and treating the shares
receivable upon exercise of the Incentives as being outstanding in determining
the net amount per share. In cases where the proposed transaction consists of
the acquisition of assets of the Company, the net amount per share shall be
calculated on the basis of the net amount receivable with respect to shares of
Common Stock upon a distribution and liquidation by the Company after giving
effect to expenses and charges, including but not limited to taxes, payable by
the Company before such liquidation could be completed.

 

(c)          An Award that by its terms would be fully vested or exercisable
upon a Change in Control will be considered vested or exercisable for purposes
of Section 12.4(a) hereof.

 

Article 13

LIQUIDATION OR DISSOLUTION

 

Subject to Section 12.4 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company. If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 11 hereof.

 

- 19 -

 

 

Article 14

INCENTIVES IN SUBSTITUTION FOR

INCENTIVES GRANTED BY OTHER ENTITIES

 

Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees, independent contractors or directors of a
corporation, partnership, or limited liability company who become or are about
to become Employees, Contractors or Outside Directors of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity, or any other similar transaction pursuant to which the Company becomes
the successor employer. The terms and conditions of the substitute Incentives so
granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the Incentives in substitution for which
they are granted.

 

Article 15

MISCELLANEOUS PROVISIONS

 

15.1          Investment Intent. The Company may require that there be presented
to and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Incentives granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment and not
with a view to their distribution.

 

15.2          No Right to Continued Employment. Neither the Plan nor any
Incentive granted under the Plan shall confer upon any Participant any right
with respect to continuance of employment by the Company or any Subsidiary.

 

15.3          Indemnification of Board and Committee. No member of the Board or
the Committee, nor any officer or Employee of the Company acting on behalf of
the Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation.

 

15.4          Effect of the Plan. Neither the adoption of this Plan nor any
action of the Board or the Committee shall be deemed to give any person any
right to be granted an Award or any other rights except as may be evidenced by
an Award Agreement, or any amendment thereto, duly authorized by the Committee
and executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

 

15.5          Compliance With Other Laws and Regulations. Notwithstanding
anything contained herein to the contrary, the Company shall not be required to
sell or issue shares of Common Stock under any Incentive if the issuance thereof
would constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority or any national
securities exchange or inter-dealer quotation system or other forum in which
shares of Common Stock are quoted or traded (including without limitation
Section 16 of the Exchange Act and Section 162(m) of the Code); and, as a
condition of any sale or issuance of shares of Common Stock under an Incentive,
the Committee may require such agreements or undertakings, if any, as the
Committee may deem necessary or advisable to assure compliance with any such law
or regulation. The Plan, the grant and exercise of Incentives hereunder, and the
obligation of the Company to sell and deliver shares of Common Stock, shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.

 

- 20 -

 

 

15.6          Foreign Participation. To assure the viability of Awards granted
to Participants employed in foreign countries, the Committee may provide for
such special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it determines is necessary or appropriate for such purposes.
Any such amendment, restatement or alternative versions that the Committee
approves for purposes of using this Plan in a foreign country will not affect
the terms of this Plan for any other country.

 

15.7          Tax Requirements. The Company or, if applicable, any Subsidiary
(for purposes of this Section 15.7, the term “Company” shall be deemed to
include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
an Award granted under this Plan. The Company may, in its sole discretion, also
require the Participant receiving shares of Common Stock issued under the Plan
to pay the Company the amount of any taxes that the Company is required to
withhold in connection with the Participant’s income arising with respect to the
Award. Such payments shall be required to be made when requested by Company and
may be required to be made prior to the delivery of any certificate representing
shares of Common Stock. Such payment may be made (i) by the delivery of cash to
the Company in an amount that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding obligations of
the Company; (ii) if the Company, in its sole discretion, so consents in
writing, the actual delivery by the exercising Participant to the Company of
shares of Common Stock that the Participant has not acquired from the Company
within six (6) months prior to the date of exercise, which shares so delivered
have an aggregate Fair Market Value that equals or exceeds (to avoid the
issuance of fractional shares under (iii) below) the required tax withholding
payment; (iii) if the Company, in its sole discretion, so consents in writing,
the Company’s withholding of a number of shares to be delivered upon the
exercise of the Stock Option, which shares so withheld have an aggregate fair
market value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii). The Company may, in its
sole discretion, withhold any such taxes from any other cash remuneration
otherwise paid by the Company to the Participant. The Committee may in the Award
Agreement impose any additional tax requirements or provisions that the
Committee deems necessary or desirable.

 

15.8          Assignability. Incentive Stock Options may not be transferred,
assigned, pledged, hypothecated or otherwise conveyed or encumbered other than
by will or the laws of descent and distribution and may be exercised during the
lifetime of the Participant only by the Participant or the Participant’s legally
authorized representative, and each Award Agreement in respect of an Incentive
Stock Option shall so provide. The designation by a Participant of a beneficiary
will not constitute a transfer of the Stock Option. The Committee may waive or
modify any limitation contained in the preceding sentences of this Section 15.8
that is not required for compliance with Section 422 of the Code.

 

Except as otherwise provided herein, Nonqualified Stock Options and SARs may not
be transferred, assigned, pledged, hypothecated or otherwise conveyed or
encumbered other than by will or the laws of descent and distribution. The
Committee may, in its discretion, authorize all or a portion of a Nonqualified
Stock Option or SAR to be granted to a Participant on terms which permit
transfer by such Participant to (i) the spouse (or former spouse), children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which the only partners are (1) such Immediate Family Members
and/or (2) entities which are controlled by Immediate Family Members, (iv) an
entity exempt from federal income tax pursuant to Section 501(c)(3) of the Code
or any successor provision, or (v) a split interest trust or pooled income fund
described in Section 2522(c)(2) of the Code or any successor provision, provided
that (x) there shall be no consideration for any such transfer, (y) the Award
Agreement pursuant to which such Nonqualified Stock Option or SAR is granted
must be approved by the Committee and must expressly provide for transferability
in a manner consistent with this Section, and (z) subsequent transfers of
transferred Nonqualified Stock Options or SARs shall be prohibited except those
by will or the laws of descent and distribution.

 

- 21 -

 

 

Following any transfer, any such Nonqualified Stock Option and SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Articles 8, 9, 11,
13 and 15 hereof the term “Participant” shall be deemed to include the
transferee. The events of Termination of Service shall continue to be applied
with respect to the original Participant, following which the Nonqualified Stock
Options and SARs shall be exercisable or convertible by the transferee only to
the extent and for the periods specified in the Award Agreement. The Committee
and the Company shall have no obligation to inform any transferee of a
Nonqualified Stock Option or SAR of any expiration, termination, lapse or
acceleration of such Stock Option or SAR. The Company shall have no obligation
to register with any federal or state securities commission or agency any Common
Stock issuable or issued under a Nonqualified Stock Option or SAR that has been
transferred by a Participant under this Section 15.8.

 

15.9          Use of Proceeds. Proceeds from the sale of shares of Common Stock
pursuant to Incentives granted under this Plan shall constitute general funds of
the Company.

 

15.10        Legend. Each certificate representing shares of Restricted Stock
issued to a Participant shall bear the following legend, or a similar legend
deemed by the Company to constitute an appropriate notice of the provisions
hereof (any such certificate not having such legend shall be surrendered upon
demand by the Company and so endorsed):

 

    On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

    On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain InspireMD, Inc. 2013 Long-Term
Incentive Plan, a copy of which is on file at the principal office of the
Company in Boston, Massachusetts. No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

- 22 -

 

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

Article 16

ACCELERATION OF AWARD VESTING

 

16.1          Application. The provisions of this Article 16 shall apply
notwithstanding any provisions of this Plan to the contrary.

 

16.2          Definitions.

 

(a)          “Exempt Shares” means shares of Common Stock designated as “Exempt
Shares” pursuant to Section 16.3.

 

(b)          “Full Value Award” means any Award with a net benefit to the
Participant, without regard to any restrictions such as those described in
Section 6.4(b), equal to the aggregate Fair Market Value of the total shares of
Common Stock subject to the Award. Full Value Awards include Restricted Stock
and Restricted Stock Units, but do not include Stock Options and SARs.

 

(c)          “Tenure Award” means an Award hereunder of cash, shares of Common
Stock, units or rights based upon, payable in, or otherwise related to, Common
Stock that vests over time based upon the Participant’s continued employment
with or service to the Company or its Subsidiaries.

 

16.3          Number of Shares Available for Awards. No more than ten percent
(10%) of the shares of Common Stock that may be delivered pursuant to Awards
under Section 5.1 may be shares designated as “Exempt Shares.”

 

16.4          Full Value Award Vesting. Except as otherwise provided herein, the
Committee must grant all Full Value Awards in accordance with the following
provisions:

 

(a)          All Full Value Awards granted by the Committee that constitute
Performance Awards must vest no earlier than one (1) year after the Date of
Grant.

 

(b)          All Full Value Awards granted by the Committee that constitute
Tenure Awards must vest no earlier than over the three (3) year period
commencing on the Date of Grant on a pro rata basis.

 

(c)          The Committee may not accelerate the date on which all or any
portion of a Full Value Award may be vested or waive the Restriction Period on a
Full Value Award except upon the Participant's death, Total and Permanent
Disability or Retirement or the occurrence of a Change in Control.

 

Notwithstanding the foregoing, the Committee may, in its sole discretion, grant
Full Value Awards with more favorable vesting provisions than set forth in this
Section 16.4 or accelerate the vesting or waive the Restriction Period for Full
Value Awards at any time, provided that the shares of Common Stock subject to
such Awards shall be Exempt Shares.

 

A copy of this Plan shall be kept on file in the principal office of the Company
in Boston, Massachusetts.

 

***************

 

- 23 -

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
October 25, 2013, by its Chief Executive Officer and Secretary pursuant to prior
action taken by the Board.

 

  INSPIREMD, INC.       By: /s/ Alan Milinazzo   Name: Alan Milinazzo   Title:
Chief Executive Officer

 

Attest:

 

By: /s/ Craig Shore   Name: Craig Shore   Title: Secretary  

 

- 24 -

 

 

APPENDIX A

 

INSPIREMD, INC.

 

2013 Employee Stock Incentive Plan

 

Designated for the Israeli Income Tax Ordinance

 

ARTICLE I

Purpose

 

1.The purpose of this 2013 Employee Stock Incentive Plan (the “Israeli Plan”)
shall be as defined in the InspireMD, Inc. 2013 Long-Term Incentive Plan (the
“Incentive Plan”), and is intended to harmonize the terms and conditions of the
Incentive Plan with applicable Israeli law and provide specific provisions
regarding Participants (as defined in the Incentive Plan) who are subject to the
Ordinance (as defined below). Unless expressly provided in this Israeli Plan,
the provisions of the Incentive Plan shall apply. Capitalized terms not
expressly defined in this Israeli Plan shall have the meaning ascribed to them
under the Incentive Plan.

 

2.This Israeli Plan is intended to promote the interests of InspireMD, Inc. (the
“Company”) and its Affiliates, if any, (the “Group Companies”) by providing
present and future officers of the Group Companies, other employees of the Group
Companies (including directors of the Group Companies) and consultants of the
Group Companies with an incentive to enter into and continue in the employ of
the Group Companies and to acquire a proprietary interest in the long-term
success of the Group Companies.

 

3.The word “Affiliate”, when used in the Israeli Plan, shall mean any “employer
company” within the meaning of Section 102(a) of the Israeli Income Tax
Ordinance (New Version), 5721-1961 (the “Ordinance”).1

 

ARTICLE II

Administration

 

4.The Israeli Plan shall be administered by the Board or the Committee (the
“Administrator”) as shall be resolved by the Board. The Administrator shall have
the authority in its sole discretion, subject and not inconsistent with the
express provisions of the Israeli Plan, to administer the Israeli Plan and to
exercise all the powers and authorities specifically granted to it under the
Israeli Plan as necessary and advisable in the administration of the Israeli
Plan, including, without limitation:

 



 



1 s. 102 (a) of the Ordinance: “employer company” – any of the following: (1) an
employer that is an Israeli resident company or a foreign resident company with
a permanent enterprise or a research and development center in Israel, if the
Commissioner so approved (for this purpose: the employer), (2) a company that is
a controlling member of the employer or of which the employer is a controlling
member, or (3) a company controlled by a person if the same person controls the
employer.



 

A-1

 

 

a.To determine which of the eligible, officers, employees, directors, and
consultants of the Group Companies or other person shall be granted options to
purchase Common Stock (each an “Option”), as that term is defined below, or
other Awards, provided however, that (a) employees, officers and directors
(excluding controlling members as defined in Section 32(9) of the Ordinance2)
(“Employees”, and each an “Employee”) may only be granted Awards, pursuant to
Section 102 of the Ordinance and the rules and regulations promulgated
thereunder, including the Income Tax Regulations (Tax Relief for Issue of Shares
to Employees), 5763 -2003, (“Section 102 Incentives”); and (b) those who have no
employee/employer relationship with the Group Companies and are not ‘office
holders’ (such as consultants and service providers), and Controlling Members
(“Consultants”, and each a “Consultant”), may only be granted Incentives
pursuant to Section 3(i) of the Ordinance (“Section 3(i) Incentives”);

 

b.To determine the type of Incentives to be granted, i.e. Section 102 Incentives
or Section 3(i) Incentives , or any other type of Incentive provided in Section
6 of the Incentive Plan, and their Date of Grant;

 

c.To determine the number of shares of Common Stock, to which an Incentive may
relate, the terms, conditions and restrictions of each Award and Incentive, the
exercise price of each Option (the “Option Exercise Price”), the date on which
each Option or other Incentives becomes exercisable or free of any restrictions
(the “Exercise Date”), the Award Period and any other restrictions on (i) the
exercise of Options issued hereunder, or (ii) other Incentives;

 

d.To determine the form or forms of the award agreements under the Israeli Plan
(the “Award Agreement”) (which forms shall be consistent with the terms of the
Incentive Plan but need not be identical), any other instruments that constitute
or contain a Company obligation to grant an Incentive under the Israeli Plan
(each, a “Grant Instrument”), as that term is defined below, and ancillary
documentation;

 

e.To determine whether, to what extent, and under what circumstances, an
Incentive may be settled, canceled, forfeited, exchanged or surrendered;

 

f.To construe and interpret the Israeli Plan, Award Agreements, any Incentive,
Grant Instruments and ancillary documentation and to make all other
determinations deemed necessary or advisable for the administration of the
Israeli Plan; and

 

g.To prescribe, amend and rescind rules and regulations relating to the Israeli
Plan.

 

5.All decisions, determinations and interpretations of the Administrator shall
be final and binding on all Participants, unless otherwise determined by the
Board of Directors.

 



 



2 s. 32(9) of the Ordinance: “controlling member” – a person who holds, directly
or indirectly, alone or with a relative, one of the following: (a) at least 10%
of the issued share capital or at least 10% of the voting power; the right to
hold at least 10% of the issued share capital or at least 10% of the voting
power, or a right to acquire either; (c) the right to receive at least 10% of
the profits; (d) the right to appoint a director.

 

A-2

 

 

6.Insofar as the Board is entitled by law to delegate all and any of its powers
and authority granted it under this Israeli Plan to a Committee, the Board shall
be entitled to do so. The Committee’s authorities shall be as provided in the
Incentive Plan. Any action may be taken by a written document (in lieu of
meeting) signed by the Committee, and action so taken shall be fully as
effective as if it had been taken by a vote of the majority of the members at a
meeting duly called and held. The Committee may appoint a Secretary who shall
keep records of its meetings, and shall make such rules and regulations for the
conduct of its business as it shall determine.

 

7.No member or former member of the Administrator shall be liable for any
action, failure to act, or determination made in good faith with respect to the
Israeli Plan or any right granted thereunder.

 

8.The Administrator may designate Incentives granted pursuant to Section 102 as
(1) “Approved 102 Incentives” (i.e. Incentives granted pursuant to Section
102(b) of the Ordinance and held in trust by a trustee for the benefit of the
Participant); or (2) “Unapproved 102 Incentives” (i.e. Incentives granted
pursuant to Section 102(c) of the Ordinance and not held in trust by a trustee).

 

9.The Administrator may elect for Approved 102 Incentives to be classified as
either (1) “Work Income Incentives” that qualify for tax treatment in accordance
with the provisions of Section 102(b)(1) of the Ordinance; or (2) “Capital Gain
Incentives” that qualify for tax treatment in accordance with the provisions of
Section 102(b)(2) of the Ordinance (the “Election”).

 

10.Unapproved 102 Incentives may be granted until the Administrator’s Election
has been appropriately filed with the Israeli tax authorities, which election
must be made at least thirty days before the date of the first grant of an
Approved 102 Incentive under this Israeli Plan or according to the instructions
published by the Israeli tax authorities from time to time. The Election shall
remain in effect until the end of the subsequent year following the year during
which the Administrator first granted such Approved 102 Incentives. During the
period indicated in the sentence above, the Administrator may grant only the
type of Approved 102 Incentive it has elected, which Election shall apply to all
Participants who were granted Approved 102 Incentives during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
Ordinance, as amended. For the avoidance of doubt, such Election shall not
prevent the Administrator from granting, at all times, Unapproved 102 Incentives
to Employees or Section 3(i) Incentives to Consultants.

 

ARTICLE III

Incentive Shares

 

11.The shares to be issued under the Israeli Plan (the “Incentive Shares”) shall
be authorized but unissued Common Stock (the “Shares”). The total number of
Shares reserved for issuance under the Israeli Plan shall be equal to the total
number of Shares reserved under Section 5.1 of the Incentive Plan, subject to
any adjustments and reductions made pursuant to the Incentive Plan. Such Shares
are reserved out of the total number of Shares reserved under Section 5.1 of the
Incentive Plan.

 

12.The number of Shares available for grant of Incentives under the Israeli Plan
shall be decreased by the sum of the number of Shares with respect to which
Incentives have been issued and are then outstanding and the number of Shares
issued upon exercise of Options. In the event that any outstanding Incentive
under the Israeli Plan for any reason expires, is terminated, or is canceled,
the Shares covered by the unexercised portion of such Incentive may again be
subject to Awards under the Israeli Plan.

 

A-3

 

 

13.The Company shall at all times during the term of the Israeli Plan reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of the Incentives granted according to this Israeli Plan, shall pay
all original issue taxes (which shall not include income taxes of the
Participant), if any, with respect to the issuance of Shares pursuant hereto and
all other fees and expenses necessarily incurred by the Company in connection
therewith, and shall, from time to time, use its best efforts to comply with all
laws and regulations which, in the opinion of counsel for the Company, shall be
applicable thereto.

 

ARTICLE IV

Incentive Price

 

14.Each Award Agreement and Grant Instrument with respect to an Award shall set
forth the amount (the “Incentive Price”) which will be paid by the Participant
to the Company upon exercise of the Options or allocation of other Incentives.
Payment shall be made in cash, or by certified check in the manner prescribed in
Article VI (Exercise of Options, Termination) hereof.

 

ARTICLE V

Terms of Awards

 

15.The Administrator shall determine the dates after which, or circumstances in
which, Options may be exercised or other Incentives may be released of any
restriction thereto, in whole or in part. If Incentives are exercisable in
installments, then the installments or portions thereof which are exercisable
and not exercised shall remain exercisable until such Incentives expire or
terminate in accordance with the provisions herein.

 

16.Notwithstanding any other provision of the Israeli Plan but subject to
Section 7.1 of the Incentive Plan, no Incentive shall be exercisable or
otherwise valid after a date ten years from the date of grant of such Award (the
“Expiration Date”).

 

17.Unless determined otherwise by the Administrator with regard to all or any of
the Participants or the Options and subject to Section 7.2 of the Incentive
Plan, the Options will be exercisable into Shares, as follows:

 

a.One fourth (1/4th) of the optioned Shares shall vest and that portion of the
Option shall become exercisable upon the expiration of twelve (12) months after
their Date of Grant (the “First Vesting Date”), provided, that the Participant
is continuously employed or engaged by a Group Company from the Date of Grant
until the end of First Vesting Date;

 

b.an additional one fourth (1/4th) of the optioned Shares shall vest and that
portion of the Option shall become exercisable upon the expiration of twenty
four (24) months after their Date of Grant (the “Second Vesting Date”),
provided, that that the Participant is continuously employed or engaged by a
Group Company from the First Vesting Date until the end of Second Vesting Date;

 

c.an additional one fourth (1/4th) of the optioned Shares shall vest and that
portion of the Option shall become exercisable upon the expiration of thirty six
(36) months after their Date of Grant the Award (the “Third Vesting Date”),
provided, that the Participant is continuously employed or engaged by a Group
Company from the Second Vesting Date until the end of Third Vesting Date; and

 

A-4

 

 

d.an additional one fourth (1/4th) of the optioned Shares shall vest and that
portion of the Option shall become exercisable upon the expiration of forty
eight (48) months after their Date of Grant (the “Fourth Vesting Date”),
provided, that the Participant is continuously employed or engaged by a Group
Company from the Third Vesting Date until the end of Forth Vesting Date.

 

ARTICLE VI

Exercise of Options, Termination

 

18.Subject to Article X (Trustee) below and as more fully provided in Section
8.3 of the Incentive Plan, the exercise of any Option shall be effected by a
Participant signing and returning to the Company at its principal office a
notice of exercise in the form prescribed from time to time by the Company or
the Committee (a “Notice of Exercise”), along with payment for the Incentive
Shares purchased thereby. Such payment will be made in dollars or shekels in
accordance with the terms of the specific Award Agreement.

 

19.Subject to Article X (Trustee) below, the Company shall issue Incentive
Shares, in the name of the respective Participant, and deliver to him a
certificate or certificates, as the case may be, representing such Shares as
soon as practicable after a Notice of Exercise and payment for the Shares shall
be received. If Article X (Trustee) applies, then exercise of the Incentives
will be subject to the agreement with the Trustee, as that term is defined
below, and in accordance with Section 102 of the Ordinance.

 

20.The Company may, if required under any Applicable Law, require that an
Participant deposit with the Company, in cash, at the time of exercise, such
amount as the Company deems necessary to satisfy its obligations to withhold
taxes or other amounts incurred by reason of the exercise or the transfer of
Shares thereupon.

 

21.All Shares purchased upon the exercise of an Option or other grant of an
Incentive as provided herein shall be fully paid and non-assessable.

 

22.In the event that an Option is exercised by any person or persons other than
the Participant, pursuant to Article VII (Non-Transferability of Incentive
Rights), such Notice of Exercise shall be accompanied by appropriate proof of
the right of such person or persons to exercise the Option.

 

23.If the Participant shall cease to be employed or engaged by a Group Company,
as the result of his resignation, then the Participant shall have the right to
exercise the Options, but only to the extent that the Options are exercisable as
of the date Participant resigns (according to the provisions of Article V (Terms
of Awards)), within thirty (30) days as of the Termination Date.

 

24.If the Participant shall cease to be employed or engaged by a Group Company,
as the result of his dismissal without Cause, then the Participant shall have
the right to exercise the Options, but only to the extent that the Options are
exercisable on the date of Participant’s dismissal (according to the provisions
of Article V (Terms of Awards)), within sixty (60) days after the Termination
Date.

 

25.If the Participant shall cease to be employed or engaged by a Group Company
as the result of his disability or retirement with the consent of the Group
Company, then the Option, to the extent that it is exercisable by him at the
time he ceases to be employed or engaged by the Group Company, and only to the
extent that the Option is exercisable as of such time as defined in Article V
(Terms of Awards), may be exercised by him within one (1) year, after the
Termination Date.

 

A-5

 

 

26.If the Participant shall die while employed or engaged by a Group Company,
his estate, personal representative, or beneficiary shall have the right,
subject to the provisions of Article V (Terms of Options), to exercise the
Option (to the extent that the Participant would have been entitled to do so at
the time of his death) at any time within two (2) years from the date of his
death.

 

27.If the Participants shall be terminated for Cause, then, all Options, whether
exercisable or not on the date that the Group Company delivers to the employee a
termination notice, will expire and may not be further exercised.

 

28.For the purpose of this Israeli Plan, “Cause” shall exist if the Participant
(i) breaches any of the material terms or conditions of his employment
agreement, or agreement to provide services to the Group Company, including,
without limitation, the breach of any duty of non-disclosure or non-competition;
(ii) engages in willful misconduct or acts in bad faith with respect to any
Group Company in connection with his employment or other agreement with a Group
Company; or (iii) is convicted of a felony.

 

29.In the event of the institution of any legal proceedings directed to the
validity of the Israeli Plan or any Option, the Company may, in its sole
discretion, and without incurring any liability therefore to the Participant,
terminate the Option.

 

30.All terms and conditions herein are subject to any Applicable Law.

 

31.For purposes of this Article VI, “Termination Date” shall mean the date on
which Participant’s employment or engagement with a Group Company is terminated.

 

ARTICLE VII

Non-Transferability of Incentive Rights

 

32.An Incentive that is granted hereunder shall not be transferable otherwise
than by will or the laws of descent and distribution. To the extent provided in
Article VI (Exercise of Options, Termination), an Option may be exercised,
during the lifetime of the Participant, only by the Participant. More
particularly (but without limiting the generality of the foregoing), the Option
may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of an Incentive
contrary to the provisions of the AwardAgreement or the Israeli Plan, and the
levy of any execution, attachment, or similar process upon the Incentive, shall
be null and void and without effect; provided, however, that if the Participant
shall die while in the employ of the Company or any subsidiary, his estate,
personal representative, or beneficiary shall have the right to exercise the
Option to the extent exercisable in accordance with Article VI (Exercise of
Options, Termination).

 

A-6

 

 

ARTICLE VIII

Adjustments

 

33.Except as otherwise provided by Section 12.4 of the Incentive Plan, upon the
occurrence of any of the following events (each a “Transaction”):

 

a.a merger or consolidation of the Company (a “Merger”) with or into any company
(the “Successor Company”) resulting in the Successor Company being the surviving
entity; or

 

b.an acquisition of: (i) all or substantially all of the shares or assets of the
Company in one or more related transactions to another party (a “Share Sale”),
or (ii) all or substantially all of the assets of the Company, in one or more
related transactions to another party, in each case such acquirer of shares or
assets is referred to herein as the “Acquiring Company”;

 

for any unexercised Incentive remain outstanding under the Israeli Plan (the
“Unexercised Incentive”), there shall be substituted for the Shares subject to
the Unexercised Incentive an appropriate number of shares of such class of
shares or other securities of the Successor Company or the Acquiring Company, as
the case may be (or, if such company is not an operating company, of the first
operating company in the ownership chain of such company) (the “Substitute
Shares”). Appropriate equitable adjustments shall be made in the purchase price
per share of the Substitute Shares subject to the Unexercised Incentive, and all
other terms and conditions of the Award Agreements, such as the vesting dates,
shall remain in force, all as will be determined by the Board whose
determination shall be final.

 

34.The Committee shall have full authority to determine any provisions regarding
the acceleration of the vesting period of any Incentive or the cancellation of
all or any portion of any outstanding restrictions with respect to any Incentive
upon certain events or occurrences, and to include such provisions in the Award
Agreement on such terms and conditions as the Committee shall deem appropriate.

 

35.Subject to Applicable Law, the Committee shall have full authority to, at any
time and from time to time, without the approval of the stockholders of the
Company, (i) grant in its discretion to the holder of an outstanding Incentive,
in exchange for the surrender and cancellation of such Incentive, a new
Incentive having an exercise price or purchase price, as the case may be, lower
than provided in the Award (and related Award Agreement) so surrendered and
canceled and containing such other terms and conditions as the Committee may
prescribe in accordance with the provisions of the Israeli Plan and any
Applicable Law, or (ii) effectuate a decrease in the Incentive Price of
outstanding Incentives. At the full discretion of the Administrator, such
actions may be brought before the stockholders of the Company for their
approval.

 

36.In the event of a Share Sale or a Merger, each Participant shall participate
in the Share Sale or the Merger and sell or exchange, as the case may be, all of
his or her Shares and Incentives in the Company, provided, however, that each
such Share or Incentive shall be sold or exchanged at a price or ratio (as the
case may be) equal to that of any other share sold or exchanged under the Share
Sale or the Merger (minus the applicable exercise price), while accounting for
changes in such price or ratio due to the respective terms of any such Award.

 

A-7

 

 

37.With respect to Incentive Shares held in trust the following procedure will
be applied: the Trustee (as defined below) will transfer the Incentive Shares
held in trust and sign any document in order to effectuate the transfer of
Incentive Shares, including share transfer deeds, provided, however, that the
Trustee receives a notice from the Board, specifying that: (i) all or
substantially all of the issued outstanding share capital of the Company is to
be sold or exchanged, and therefore the Trustee is obligated to transfer the
Incentive Shares held in trust; (ii) the Company is obligated to withhold at the
source all taxes required to be paid upon release of the Incentive Shares from
the trust and to provide the Trustee with evidence, satisfactory to the Trustee,
that such taxes indeed have been paid; (iii) the Company is obligated to
transfer the consideration for the Incentive Shares directly to the Participant.

 

ARTICLE IX

Changes in Capitalization

 

38.In case of any change in capitalization event as provided in Article 11 of
the Incentive Plan, appropriate equitable adjustments shall be made by the
Board, whose determination shall be final, to the number of Shares which may be
purchased under the Israeli Plan, the number of Shares subject to Awards, and
the Incentive Price per Share which may be purchased under outstanding Award
Agreements, all as in accordance with Article 11 of the Incentive Plan.

 

ARTICLE X

Trustee

 

39.Approved 102 Incentives granted under the Israeli Plan and any Shares
allocated or issued upon exercise of such Approved 102 Incentives, including all
rights attaching to such shares, and other shares received subsequently
following any realization of rights (including bonus shares), will be allocated
or issued to a trustee nominated by the Board (the “Trustee”) and approved in
accordance with the provisions of Section 102 of the Ordinance, and will be held
by the Trustee for the benefit of the Participants.

 

40.Approved 102 Incentives and any Shares received following exercise of
Approved 102 Incentives, including all rights attached to such Shares, and other
Shares received subsequently following any realization of rights (including
bonus Shares), will be held by the Trustee for a period of (i) at least twenty
four (24) months from the Date of Grant of the Capital Gain Incentives , or (ii)
at least twelve (12) months from the Date of Grant of the Work Income Incentives
(the “Trust Period”). If the requirements for Approved 102 Incentives are not
met, then the Approved 102 Incentives will be regarded as Unapproved 102
Incentives. Notwithstanding the aforesaid, Shares received upon the exercise of
Incentives may be sold or transferred, and the Trustee may release such Shares
(or Approved 102 Incentives) from trust, prior to the lapse of the Trust Period,
provided, however, that tax is paid or withheld in accordance with Section
102(b)(4) of the Ordinance and Section 7 of the Income Tax Rules (Tax Relief in
Issuance of Shares to Employees), 2003. However, the Administrator may, in its
sole discretion, require a Participant not to sell the Shares or transfer the
Incentives in the Participant’s name prior to the lapse of the Trust Period.

 

41.All rights attaching to any Shares received following exercise of Approved
102 Incentives, and other shares received subsequently following any realization
of rights (including bonus Shares), will be subject to the same taxation
treatment applicable to such received Shares.

 

42.Section 3(i) Incentives granted under the Israeli Plan and any Shares
allocated or issued upon exercise of such Section 3(i) Incentives and other
Shares received following any realization of rights, in the Administrator’s
discretion, may be allocated or issued to a Trustee and will be held by the
Trustee until all of the terms required for release thereof, as set forth herein
and in the applicable Award agreement with the Participant, are fulfilled,
including payment of the required taxes. Anything to the contrary
notwithstanding, the Trustee shall not transfer to a Participant any Section
3(i) Incentives which were not already exercised into Shares by the Participant.

 



A-8

 



 

43.The Trustee shall not transfer to the Participant any Shares allocated or
issued upon exercise of Incentives prior to the full payment of the
Participant’s tax liabilities arising from or relating to Incentives, which were
granted to the Participant or any Shares allocated or issued upon exercise of
such Incentives.

 

ARTICLE XI

No Obligation to Exercise Incentive

 

44.Granting of an Incentive shall impose no obligation on the recipient to
exercise such Incentive.

 

ARTICLE XII

Use of Proceeds

 

45.The proceeds received from the issuance of Shares upon exercise of Incentives
pursuant to the Israeli Plan shall be used for general corporate purposes.

 

ARTICLE XIII

Rights of a Stockholder; Voting Rights

 

46.The Participant shall have no rights of a stockholder with respect to Shares
to be acquired by the exercise of an Incentive until a certificate or
certificates representing such Shares are issued to him following exercise of
those Incentives which are fully vested and exercisable. Upon issuance of a
certificate or certificates, the Participant shall have the rights of a
stockholder attaching to Shares subject to any restrictions or legends under any
law, this Israeli Plan or the Incentive Plan.

 

ARTICLE XIV

Employment Rights

 

47.Nothing in the Israeli Plan or in any Approved 102 Incentive granted
hereunder shall confer on any Participant who is an employee or service provider
any right to continue in the employ of the Company or a Group Company, or to
interfere in any way with the right of the Company or a Group Company to
terminate the Participant’s employment or engagement at any time.

 

ARTICLE XV

Compliance with the Law

 

48.The Company and each of its Affiliates shall be relieved from any liability
for the non-issuance or non-transfer or any delay in issuance or transfer of any
Shares subject to Incentives under the Israeli Plan which results from the
inability of the Company or its Affiliates to obtain, or from any delay in
obtaining, from any regulatory body having jurisdiction, all requisite authority
to issue or transfer the Shares upon exercise of the Incentives under the
Israeli Plan, if counsel for the Company deems such authority necessary for
lawful issuance or transfer of any such shares. Appropriate legends may be
placed on the stock certificates evidencing shares issued upon exercise of
Incentives to reflect such transfer restrictions.

 

A-9

 

  

ARTICLE XVI

Transfer of Shares

 

49.Any issued Shares shall, unless such shares are registered in accordance with
the United States Securities Act of 1933, as amended (the “Act”), be sold only
in accordance with exemptions under such Act. There shall be no exercises,
transfers, sales or other dispositions of issued Shares unless such shares are
either registered or exempt from registration, provided, however, that such
exercise, transfer or other disposition may be subject to any lock up provision
as agreed by the Company.

 

ARTICLE XVII

Investment Representation

 

50.Each Participant exercising any Incentive under the Israeli Plan
acknowledges, by virtue of such exercise, that the Company has not, as of the
date of the approval of this Plan by the Board, registered the Shares covered
thereby under the Act. The Participant shall sign and deliver to the Company, if
requested, a separate investment representation, certificate or such other
document as may be required by the Company’s counsel, to such effect; provided,
however, that such Incentive, representation, certificate or other document may
provide that the said investment restriction shall not be operative as to such
Shares as may in the future be registered with the Securities and Exchange
Commission pursuant to the Act. Furthermore, the Company may place a legend on
any Shares certificate delivered to the Participant to the effect that such
Shares were acquired pursuant to an investment representation and without
registration of the Shares.

 

ARTICLE XVIII

Effectiveness and Term of Plan

 

51.This Israeli Plan was originally adopted by the Board on October 25, 2013.
The Israeli Plan shall expire on October 25, 2023, except as to Incentives
outstanding on that date. No Incentive shall be granted pursuant to the Israeli
Plan after its expiration. All Shares reserved for issuance under the Israeli
Plan, in respect of which the right of a Participant to purchase the same shall
for any reason terminate, expire or otherwise cease to exist, shall again be
available for grant through Incentives under the Israeli Plan.

 

ARTICLE XIX

Amendment or Discontinuance of Plan

 

52.The Board may, without the consent of the stockholders of the Company or the
Participants under the Israeli Plan, at any time terminate the Israeli Plan
entirely and at any time, from time to time, amend or modify the Israeli Plan,
provided that no such action shall adversely affect Incentives granted hereunder
without the Participant’s consent, and provided further that no such action by
the Board, without the approval of the stockholders, may increase the total
number of Shares which may be purchased pursuant to Incentives granted under the
Israeli Plan.

 

A-10

 

 

ARTICLE XX

Tax Consequences and Other Requirements

 

53.The exercise of an Incentive that is granted hereunder shall be subject to
the condition that if at any time the Company shall determine in its discretion
that the satisfaction of withholding tax or other withholding liabilities, or
that the listing, registration, or qualification of any shares otherwise
deliverable upon such exercise upon any securities exchange or under any
national, state or federal law, or that the consent or approval of any
regulatory body, is necessary or desirable as a condition of, or in connection
with, such exercise in the delivery or purchase of shares pursuant thereto, then
in any such event, such exercise shall not be effective unless such withholding,
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company. Any
tax obligations arising from the grant or exercise of an Incentive, from the
payment for the Shares covered thereby or from any other event or act (of the
Company or the Participant) hereunder, shall be borne solely by the Participant.
Furthermore, the Participant hereby agrees and undertakes to indemnify the
Company, its directors and officers and any Trustee that holds the Incentives,
and hold them harmless against and from any and all liability for any such tax
or interest thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Participants.

 

ARTICLE XXI

Governing Law

 

54.The Israeli Plan and all instruments issued hereunder shall be governed by
and interpreted in accordance with the laws of the State of Israel.

 

ARTICLE XXII

Notices

 

55.Each notice relating to the Israeli Plan shall be in writing and delivered in
person or by first class mail; postage prepaid, to the address as hereinafter
provided. Each notice shall be deemed to have been given on the date it is
received. Each notice to the Company shall be addressed to it at its principal
offices. Each notice to the Participant or other person or persons then entitled
to exercise an Incentive shall be addressed to the Participant or such other
person or persons at the Participant’s last known address.

 

ARTICLE XXIII

Interpretation

 

56.The interpretation and construction of any terms or conditions of the Israeli
Plan, or of the Award Agreement or other matters related to the Israeli Plan by
the Administrator shall be final and conclusive.

 

***************

 

A-11



